

CREDIT CARD RECEIVABLES ADVANCE AGREEMENT


This Credit Card Receivables Advance Agreement (the “Agreement”) is made as of
November 4, 2010, between CC FUNDING a division of CREDIT CASH NJ, LLC, a
Delaware limited liability company with its principal place of business located
at 1 Bridge Plaza, Suite 275, Fort Lee, NJ  07024 and an operating office
located at 505 Park Avenue, 6th Floor, New York, NY 10022 (the “Lender”), and
ONE UP INNOVATIONS, INC., a Georgia corporation and FOAM LABS, INC., a Georgia
corporation, each having its principal place of business at 2745 Bankers
Industrial Drive, Atlanta, GA 30360 (individually and collectively, the
“Merchant”).


Preliminary Statements


(a)           The Merchant has requested that the Lender periodically make
Advances (as defined below) to the Merchant.  Each such Advance is to be secured
by a security interest in favor of the Lender in, among other property, the
Collateral, including but not limited to all of the Merchant’s existing and
future credit card receivables and other rights to payment arising out of the
Merchant’s acceptance or other use of any credit of charge card (collectively,
“Credit Card Receivables”).


(b)           Each Advance is to be evidenced by a separate Advance Schedule (as
defined below), which is to set forth the key economic terms applicable to the
Advance.  Each Advance Schedule is to be issued pursuant to and is to be subject
to all terms and conditions set forth in this Agreement; it being understood
that this Agreement is to act as a master agreement for all Advances and Advance
Schedules, if any, outstanding at any time.


(c)           The Merchant has agreed to cause the Processor (as defined below)
to electronically remit the Merchant’s collected Credit Card Receivables to the
Collection Account (as defined below).


(d)           The Lender and the Merchant now desire to enter into this
Agreement to memorialize their understanding regarding the Advances and the
parties’ respective rights and obligations relating thereto.


NOW, THEREFORE, the parties agree as follows:


1.           Advances and Advance Schedules.


(a)           Advances.  The Lender may, in the exercise of its sole and
absolute discretion, periodically advance monies to or for the benefit of the
Merchant.  Each such advance is referred to in herein as an “Advance,” and all
such advances are collectively referred to herein as “Advances.”


(b)           Advance Schedules.  If the Lender elects to make an Advance to the
Merchant, the Merchant agrees to execute and deliver to the Lender an advance
schedule in form and substance acceptable to Lender (each, an “Advance
Schedule”).  Each Advance Schedule shall be subject to all terms and conditions
set forth in this Agreement and shall set forth, in addition to any other
matters set forth therein, the following:


 
(i)
the “Advance Amount,” which shall be the amount of funds agreed to by the Lender
and the Merchant in the Advance Schedule which the Lender is to advance to or
for the benefit of the Merchant under the Advance Schedule;


 
Page 1 of 11

--------------------------------------------------------------------------------

 


 
(ii)
the “Collection Amount,” which shall be the amount of funds agreed to by the
Lender and the Merchant in the Advance Schedule which the Merchant is to remit
or cause to be remitted to the Lender with respect to the Advance described in
the Advance Schedule (Note:  the Collection Amount does not include any
Reimbursable Expenses (as defined below) which the Merchant may owe the Lender
with respect to the related Advance or otherwise);



 
(iii)
the “Collection Date,” which shall be the date agreed to by the Lender and the
Merchant in the Advance Schedule by which the Merchant is to cause the
Collection Amount described in the Advance Schedule to be remitted in its
entirety to the Lender;



 
(iv)
the “Collection Account,” which shall be the deposit account into which the
Processor is to deposit, via electronic funds transfer, the Merchant’s collected
Credit Card Receivables; and



 
(v)
the “Collection Account Bank,” which shall be the bank at which the Collection
Account is maintained.



(c)           Discretionary Advances.  In no event shall the Lender be obligated
to make an Advance to the Merchant; it being understood that any election by the
Lender to make an Advance to the Merchant may be exercised in the Lender’s sole
and absolute discretion.  Without limiting the generality the foregoing, the
Lender’s election to make an Advance on one occasion shall not obligate the
Lender to make an Advance on another occasion.  Similarly, the absence of an
Event of Default shall not obligate the Lender to make an
Advance.  Notwithstanding the foregoing, and without limiting any of Lender’s
rights hereunder, upon Merchant’s loan balance being reduced to no more than
twenty-five percent (25%) of the Advance Amount, and upon Merchant’s request,
Lender may, in Lender’s sole business discretion, “re-load” the Advance Amount
and loan additional monies to Merchant upon substantially the same terms and
conditions set forth herein.  Merchant understands that any “re-loads” would be
made at the sole business discretion of Lender and be conditioned upon, among
other things, Merchant’s payment history with Lender and Merchant’s financial
condition, as determined by Lender.


2.           Repayment of Advances.


(a)           Processor to Remit Collections to Collection Account.  The
Merchant represents and warrants to the Lender that all of the Merchant’s Credit
Card Receivables are or will be processed by a Processor reasonably acceptable
to Lender (together with any subsequent successors or assigns, the
“Processor”).  The Merchant agrees to execute and deliver to the Lender, and to
cause the Processor to execute and deliver to the Lender, a payment instruction
agreement in form and substance reasonably acceptable to Lender (the “Payment
Instruction Agreement”).  The Payment Instruction Agreement is to provide that
(i) the Processor is to periodically remit, via electronic funds transfer, to
the Collection Account all of the Merchant’s Credit Card Receivables collected
by the Processor (net of any discounts, fees and/or similar amounts payable to
the Processor by the Merchant which the Processor is entitled to deduct from the
proceeds of the Credit Card Receivables pursuant to the terms of the Processor
Agreement (as defined below) and net of any charge-backs, offsets and/or other
amounts which the Processor is entitled to deduct from the proceeds of the
Merchant’s Credit Card Receivables pursuant to the terms of the Processor
Agreement), and (ii) the Processor must continue transferring such funds until
such time as the Lender gives the Processor written notice that (A) the Lender
has received all Collection Amounts for all Advances then outstanding, and (B)
there are no Reimbursable Expenses (each as defined below) or other fees or
charges then outstanding.  If requested by the Merchant in writing, the Lender
agrees to give the foregoing notice to the Processor if the conditions described
in the preceding clauses (A) and (B) have each been satisfied.

 
Page 2 of 11

--------------------------------------------------------------------------------

 


(b)           Collection Account Bank to Remit Collections to Lender; Lender to
Remit Portion to Merchant.  The Merchant agrees to execute and deliver a control
agreement or similar agreement among the Merchant, the Lender and the Collection
Account Bank (the “Control Agreement”) whereby, among other things, the Lender
shall be deemed to have “control” of the Collection Account and all funds at any
time deposited therein for purposes of UCC § 9-104(a)(2) or (3), as the Lender
so elects.  The Control Agreement also is to provide that the Collection Account
Bank is to periodically remit, via electronic funds transfer, all funds on
deposit in the Collection Account to a bank account designated by the Lender
(the “Lender Account”).  Insofar as funds on deposit in the Collection Account
are remitted to the Lender Account, the Lender will retain a fixed amount each
banking day (which amount will be doubled the day after a banking holiday) to
credit to the Collection Amount, in an amount as set forth in each respective
Advance Schedule (the “Fixed Daily Payment”) until the cash payments applied by
the Lender equal to the Collection Amount (plus all Reimbursable Expenses and
all other fees and charges due under this Agreement) and remit to Merchant, via
electronic funds transfer to a bank account designated by the Merchant in a
writing delivered to the Lender, the balance of all such funds in the Lender
Account; provided, however, that if the Lender, in its reasonable judgment,
deems that it is insecure at any time in the timely payment of the Collection
Amount on the basis of the then current Fixed Daily Payment, regardless of
whether an Event of Default has occurred, Merchant agrees that the Lender may
increase the Fixed Daily Payment from time to time to assure timely payment of
the Collection Amount.


(c)           In the event Merchant does not maintain sufficient balances in the
Collection Account for Lender to retain the Fixed Daily Payment, Merchant will
be subject to a five percent (5%) late fee for the amount of any deficiency,
which would be automatically be added to the next daily payment.


(d)           Monthly True-Up.  Intentionally omitted.


(e)           Collection Amount Not Received by Collection Date.  If the
Collection Amount specified in an Advance Schedule is not received by the Lender
by the Collection Date specified in the Advance Schedule, or if any other Event
of Default exists, the Merchant shall immediately pay to the Lender the balance
of the Collection Amount that has not yet been remitted to and received by the
Lender.  Notwithstanding the Lender’s right to demand the immediate payment of
all outstanding obligations hereunder on the Collection Date, and
notwithstanding Lender’s right to True-up, as provided above, in the event
Merchant’s obligation to pay the Collection Amount (plus Reimbursable Expenses
and all other fees and charges due hereunder and under the related Agreements)
is not satisfied on or before the Collection Date, and provided Merchant is not
otherwise in default of this Agreement, in lieu of increasing the Fixed Daily
Payment, the Lender may, at the Lender’s option, continue to apply the specified
Fixed Daily Payment to the obligations of the Merchant hereunder.  In
consideration of the Lender extending the Collection Date, Merchant hereby
understands and agrees that Merchant shall pay to the Lender an extension fee
equal to two percent (2%) of the highest outstanding balance of Merchant’s
obligations to Lender for each 30 day period (or part thereof) after the
Collection Date.  The extension fee would automatically be charged to Merchant’s
account on the 1st day after the Collection Date and each 30 days
thereafter.  Merchant further understands and agrees that if any event or
condition specified in the first sentence of this Section 2(e) exists, the
Lender may, in Lender’s reasonable business discretion, increase the Fixed Daily
Payment to 100% of the funds received into the Collection Account and, as such,
recover from the Collection Account and/or retain in the Lender Account all
amounts due the Lender under this Agreement and/or any Related Agreements (as
defined below).

 
Page 3 of 11

--------------------------------------------------------------------------------

 


3.           Security Interest.  As security for the prompt performance,
observance and payment in full of all obligations of Merchant to Lender
hereunder, Merchant hereby pledges, assigns, transfers and grants to Lender a
security interest in, and continuing lien upon, and right of setoff against the
following property, whether such property or the Merchant’s right, title or
interest therein or thereto is now owned or existing or hereafter acquired or
arising:  (a) all Accounts, including, without limitation, all Credit Card
Receivables; (b) all other payment rights arising out of the provision of goods
or services by the Merchant; (c) the Collection Account; (d) all rights to
receive payments from the Processor and all other rights arising out of or
otherwise relating to the Processor Agreement; (e) Chattel Paper, including
Electronic Chattel Paper and tangible Chattel Paper; (f) Commercial Tort Claims;
(g) Documents; (h) Equipment, machinery, furniture, furnishings and fixtures and
all parts, tools, accessories and Accessions; (i) Fixtures; (j) General
Intangibles, including but not limited to patents, trademarks and tradenames and
the goodwill and inherent value associated therewith, tax refunds, customer
lists, insurance claims and goodwill of Borrower; (k) Goods; (l) Instruments;
(m) Inventory, merchandise, materials, whether raw, work in progress or finished
goods, packaging and shipping materials and all other tangible property held for
sale or lease; (n) Investment Property; (o) Payment Intangibles; (p) Proceeds,
including Cash Proceeds and Non-Cash Proceeds, and proceeds of any insurance
policies covering any of the Collateral; (q) Promissory Notes; (r) Records,
including all books, records and other property at any time evidencing or
relating to any of the foregoing, and all electronic means of storing such
Records; (s) to the extent not otherwise included above, all collateral support
and Supporting Obligations relating to any of the foregoing; and (t) to the
extent not otherwise included above, all Proceeds, products, accessions, rents
and profits of or in respect of any of the foregoing (collectively, the
“Collateral”).  All capitalized terms in this description that are not otherwise
defined shall have the meanings given to them under the UCC.  The Merchant also
unconditionally and irrevocably assigns to Lender and grants to Lender a
security interest in and to all its present and future right, title and interest
to receive monies under all present and future Processor Agreements (as
hereinafter defined), all other agreements with Processors, agents, independent
sales organizations (ISO’s) and all other persons, all of which shall be deemed
to be part of the Collateral.  In addition to the foregoing, the security
interest in the Collateral secures the payment and performance of all existing
and future obligations of any nature whatsoever of the Merchant to the Lender,
including, without limitation, the Merchant’s obligation to pay all Collection
Amounts, fees, and Reimbursable Expenses owing at any time under this Agreement
and/or any Related Agreements.  The term “Merchant,” as used in this Section 3,
and for purposes of identifying the debtor(s) granting the security interest in
this Section 3, shall mean the Merchant in its own capacity and as agent for
each Merchant Affiliate (as defined below).


4.           Control of Collection Account.  In addition to the matters
described in Section 2(b) above, the Control Agreement is also to provide that
the Lender’s security interest in the Collection Account is to be perfected by
control for purposes of UCC §9-104(a)(2).

 
Page 4 of 11

--------------------------------------------------------------------------------

 

5.           Representations and Warranties. The Merchant represents and
warrants to the Lender as follows: (a) all of the information provided by the
Merchant to the Lender pursuant to this Agreement or otherwise is true, correct
and complete in all respects; (b) the Merchant has full power and authority to
enter into this Agreement and any Related Agreements and to perform its
obligations hereunder and thereunder; (c) if the Merchant is an entity, (i) the
Merchant is duly organized , validly existing and in good standing under the
laws of the jurisdiction of its organization, and (ii) the Merchant has full
organizational power and authority to enter into this Agreement and any Related
Agreements and to pay and perform its obligations hereunder and thereunder; (d)
the Merchant is duly qualified to do business in each jurisdiction in which it
conducts its business; (e) this Agreement is the legal and valid obligation of
the Merchant, enforceable against the Merchant in accordance with its terms; (f)
the Merchant is solvent, has not made an assignment for the benefit of creditors
or filed in any court, pursuant to any statute of the United States or any
state, a petition for bankruptcy or insolvency, or filed for reorganization or
for the appointment of a receiver or trustee of all or a material portion of its
property, and the Merchant does not have reason to believe any involuntary
bankruptcy action or order will be filed with respect to the Merchant; (g) all
amounts are due with respect to all Credit Card Receivables are due in United
States Dollars; (h) any taxes or fees relating to any Credit Card Receivables or
goods or services sold by the Merchant are solely the Merchant’s responsibility;
(i) the historical Credit Card Receivable data provided by the Merchant to the
Lender does not represent sales to any subsidiary, equity holder or other
affiliate; (j) the Lender has a perfected first priority security interest in
the Collateral subject to no other security interest, lien or claim; and (k) the
Merchant has provided to the Lender a copy of all its processor or similar
agreements with the Processor (collectively, and as amended or otherwise
modified from time to time, the “Processor Agreement”).


6.           Covenants.  The Merchant agrees as follows: (a) to conduct its
business and use all Advances in the ordinary course of its business and
consistent with its past practices; (b) to exclusively use the Processor to
process all of its charge card, credit card and debit card transactions which
give rise to Credit Card Receivables; (c) not to take any action to discourage
the use of charge cards, credit cards or debit cards or to permit any event to
occur which could have an adverse effect on the use, acceptance or authorization
of charge cards, credit cards or debit cards for the purchase of the Merchant’s
services and products; (d) not to change its arrangements with Processor without
obtaining the prior written consent of the Lender; (e) not to permit any event
to occur that could cause a diversion of any of the Merchant’s charge card,
credit card or debit card transactions to another charge, credit or debit card
processor or to another charge, credit or debit card network or association; (f)
to comply with all of the terms and conditions imposed by the Processor and/or
any applicable charge, credit or debit card network, association or bank; (g) to
provide the Lender with at least 10 days prior written notice of any event which
would cause any of the information provided by the Merchant to the Lender in
this Agreement or otherwise to be untrue, incorrect or incomplete in any
respect; (h) to provide the Lender with at least 30 days prior written notice of
the partial or full closing of any of Merchant’s locations; (i) not to grant any
lien on or security interest in, or sell, assign transfer, pledge or otherwise
dispose of, any Credit Card Receivables or other Collateral existing or arising
on or after the date of this Agreement; (j) to comply with all laws, rules and
regulations applicable to the Merchant; (k) to permit the Lender and persons
designated by the Lender to inspect and copy all books and records (electronic
or otherwise) of the Merchant, including, without limitation, all such books and
records relating to the Collateral; and (l) not to sell, assign, transfer,
pledge or otherwise dispose of more than ten percent (10%) of the issued and
outstanding shares of common stock or other evidence of ownership of Merchant or
sell, assign, transfer, pledge or otherwise dispose of a substantial portion of
Merchant’s business or assets.  In addition, the Merchant covenants and agrees
that each Credit Card Receivable will (x) be based upon a bona fide sale and
delivery of inventory or rendition of services made by the Merchant in the
ordinary course of its business, and (y) represent a payment obligation for
goods or services accepted by the Merchant’s customer and with respect to which
such customer is obligated to pay the full amount and without dispute, claim,
offset, defense, deduction, rejection, recoupment, counterclaim or otherwise.


7.           Loan Proceeds for Ordinary Business Use Only.  Any Advance at any
time received by the Merchant from Lender shall not be used directly or
indirectly other than in the Merchant’s business; Merchant shall not, directly
or indirectly, make any loan to, or pay any claim other than for current
remuneration or current reimbursable expense payable to any person and Merchant
shall, on demand, obtain and deliver to Lender subordinations in form and
substance satisfactory to Lender of all claims of controlling and controlled
persons consistent with the foregoing.  Notwithstanding the foregoing, Merchant
may make regularly scheduled payments pursuant certain unsecured promissory
notes to S. Gallant, M. Kane, W. & C. Parks and H. Berkowitz; provided, however,
that the H. Berkowitz balloon note must be extended to be payable no earlier
than May 1, 2011; and provided, further, that no payments may be made to any
unsecured creditor set forth above upon the occurrence and continuation of any
Event of Default.

 
Page 5 of 11

--------------------------------------------------------------------------------

 


8.           Credit Investigation; Inspection Rights. The Merchant irrevocably
authorizes the Lender and its agents:  (a) to investigate any references or any
other information provided by the Merchant or obtained from or about the
Merchant for purposes of this Agreement or any Related Agreements; (b) to obtain
any information from the Processor regarding the Merchant, including, without
limitation, any information relating to the Merchant’s Credit Card Receivables;
(c) if the Lender so elects, to contact and obtain any information from any
account debtors or other persons liable for or involved in the payment,
collection, processing or any other aspect of the Merchant’s Credit Card
Receivables and/or the collection or payment thereof.


9.           Merchant’s Use of Trade Names; Merchant Affiliates.  If the
Merchant’s Credit Card Receivables are payable to the Merchant under one or more
trade names, fictitious names, assumed names or other designations
(collectively, “Trade Names”), the Merchant authorizes the Processor and, to the
extent applicable, the Collection Account Bank and the Lender to receive and
retain, to the extent provided herein or in any Related Agreements, all Credit
Card Receivables owing to the Merchant under any Trade Names.  Similarly, if any
financial information, historical data or other information provided by the
Merchant to the Lender relates to any credit card or debit card receivables or
the like owing or otherwise payable to any affiliates of the Merchant (each, a
“Merchant Affiliate”), (a) the Merchant represents and warrants to the Lender
that each such Merchant Affiliate has authorized the Merchant, as the Merchant
Affiliate’s agent, to take all action described in or contemplated by this
Agreement or any Related Agreements with respect to such Merchant Affiliate’s
receivables, including, without limitation, the granting of the security
interest in the Merchant Affiliate’s assets described in Section 3 above, and
(b) unless the context clearly requires otherwise, all references in this
Agreement or any Related Agreements to “Merchant” shall be deemed to refer to
the Merchant on its own behalf and as agent for all Merchant Affiliates.


10.         Events of Default.  The occurrence of any of the following actions
shall constitute an “Event of Default” under this Agreement:  (a) the Merchant
fails to pay, perform or observe any obligation of the Merchant to the Lender,
including, without limitation, the Merchant fails to pay any Collection Amounts,
fees or Reimbursable Expenses owing to the Lender; (b) if collections into the
Lender Account are insufficient to retain the Fixed Daily Payment on two (2)
days in any thirty (30) day period; (c) any representation or warranty made at
any time by the Merchant to the Lender, or any information regarding the
Merchant supplied at any time by the Merchant to the Lender regarding the
Merchant or its business, shall prove to be false or misleading in any material
respect; (d) any bankruptcy or other insolvency action shall be filed by or
against the Merchant or any receiver shall be appointed; (e) the Merchant
violates any provisions of this Agreement and the Related Agreements, including
but not limited to, the Payment Instruction Agreement and the Processor
Agreement, or the Merchant utilizes any person other that the Processor to
process any Credit Card Receivables; (f) any material adverse change occurs in
the economic condition or prospects of the Merchant, including but not limited
to, Merchant’s default under any third party agreements, including real estate
leases, equipment leases or any other financing agreements; or (g) the Lender,
acting in good faith, deems itself insecure.

 
Page 6 of 11

--------------------------------------------------------------------------------

 

11.         Remedies. Upon the occurrence of an Event of Default, the Lender (a)
shall be entitled to exercise all rights and remedies specified in this
Agreement and/or any of the Related Agreements, including, but not limited to,
increasing the Fixed Daily Payments in such amount as Lender deems reasonable as
a result of such default, (b) shall be entitled to assess, in addition to all
other rights, remedies and fees, a Default Rate of interest on all outstanding
obligations of the Merchant at the default rate of 18% per annum (the "Default
Rate") and such default interest shall be payable on demand.  The Default Rate
shall be computed on the basis of a 360-day year for the actual number of days
elapsed and shall be computed on the daily outstanding balance of Merchant’s
obligations for each day Merchant remains in default or until all obligations
are paid in full, whichever is earlier; (c) shall have all rights and remedies
of a secured party upon default under the UCC, and (d) shall be entitled to
exercise all other rights available to it at law or in equity.  All rights and
remedies of the Lender shall be cumulative, and no failure or delay in
exercising any right or remedy by the Lender shall preclude the Lender from
exercising the same or any other right or remedy.


12.         Reimbursable Expenses.  The Merchant agrees to reimburse the Lender
on demand for the following (collectively, “Reimbursable Expenses”):  (a) all
reasonable out-of-pocket costs and expenses incurred at any time by the Lender
in connection with any due diligence and/or credit investigation of the
Merchant; (b) reasonable internal documentation fees and external attorney’s
fees and expenses incurred  with respect to the negotiation, preparation,
consummation, administration and/or any amendment of this Agreement and any
other agreements between the Merchant and the Lender, including, without
limitation, any guaranty of all or any portion of the Merchant’s obligations to
the Lender, which internal fees shall be reasonably determined by the Lender
based upon the time expended in conducting any of the foregoing matters; (c) any
review or verification of the Merchant’s Credit Card Receivables, any public
records searches and the filing or other recordation of any Uniform Commercial
Code financing statements or other documents necessary or, in the Lender’s
judgment, desirable to perfect or preserve the security interest and other
rights or remedies granted or available to the Lender under this Agreement; (d)
a service charge of $50 for each federal wire transfer initiated by or on behalf
of the Lender to or for the benefit of the Merchant or at Merchant’s option,
$10.00 for each Automated Clearing House (“ACH”) transfer initiated by or on
behalf of the Lender to or for the benefit of the Merchant; (e) a service charge
for disbursements made to third parties in an amount equal to 15% of the amount
for each check issued by the Lender to the Merchant or to a third party for or
on behalf of the Merchant’s account; and (f) so long as any Event of Default is
in effect, all costs and expenses incurred by the Lender to enforce any of its
rights and remedies under this Agreement and any Related Agreements, including,
without limitation, all internal and external attorneys’ fees and expenses and
all experts’ and advisors’ fees and expenses incurred by the Lender in
connection therewith.


13.         Indemnification. The Merchant agrees to indemnify, defend and hold
harmless the Lender and its equity holders, officers, managers, employees and
agents from and against any damages, claims, liabilities, costs, expenses and/or
other losses, including, without limitation, attorney’s fees and court costs,
arising out of or otherwise relating in any respect to this Agreement and/or any
Related Agreements, the transactions contemplated hereby and/or the exercise or
enforcement of any rights of the Lender in connection therewith, except insofar
as any such indemnified losses arise out of the gross negligence or willful
misconduct of an indemnified party.  This Section shall survive any termination
of this Agreement.


14.         Power of Attorney.  The Merchant irrevocably designates, makes,
constitutes and appoints the Lender, and all persons designated by the Lender,
as the Merchant’s true and lawful attorney and agent-in-fact (such power of
attorney and agency being coupled with an interest and therefore irrevocable
until all of the Merchant’s obligations to the Lender have been satisfied), and
the Lender, and any persons designated by the Lender, may, at any time except as
otherwise provided below, and without notice to or the consent of the Merchant
and in either the Merchant’s or the Lender’s name, (a) pay and/or perform any
obligations of the Merchant under this Agreement or any of the Related
Agreements, (b)  receive payments relating to the Collateral in the Merchant’s
name and endorse the Merchant’s name on any checks, notes, acceptances, drafts,
money orders or any other evidence of payment or proceeds of any Collateral
which come into the possession of the Lender or its agents or under the Lender’s
or its agents’ control, and (c) at any time an Event of Default exists, (i) to
the extent the Collateral consists of accounts receivable, enforce payment of
the accounts by legal proceedings or otherwise and generally exercise all of the
Merchant’s rights and remedies with respect to the collection of the accounts,
(ii) settle, adjust, compromise, discharge or release any accounts or other
Collateral or any legal proceedings brought to collect any of the accounts or
other Collateral, (iii) sell or otherwise transfer any Collateral upon such
terms, for such amounts and at such time or times as the Lender deems advisable,
(iv) take control, in any manner, of any item of payment or proceeds relating to
any Collateral, (v) prepare, file and sign the Merchant’s name to a proof of
claim in bankruptcy or similar document against any account debtor, (vi) use the
information recorded on or contained in any data processing equipment and
computer hardware and software relating to accounts and any other Collateral and
to which the Merchant has access, and (vii) do all other acts and things
necessary, in the Lender’s determination, to fulfill the Merchant’s obligations
under this Agreement and the Related Agreements.

 
Page 7 of 11

--------------------------------------------------------------------------------

 


15.         Miscellaneous Definitions.  The following terms have the following
meanings in this Agreement (capitalized terms defined in this Section, or
elsewhere in this Agreement, in the singular are to have a corresponding meaning
when used in the plural, and vice versa):


(a)           “Related Agreements” means the Control Agreement, the Payment
Instruction Agreement, all Advance Schedules and all other agreements to which
the Lender and the Merchant are parties from time to time, as any of the
foregoing may be amended or otherwise modified from time to time.


(b)           “UCC” means Article 9 of the Uniform Commercial Code as in effect
in the State of New Jersey from time to time.


16.         Miscellaneous.


(a)           Entire Agreement; Waiver.  This Agreement constitutes the entire
agreement between the parties with regard to the subject matter hereof, and
supersedes any prior agreements or understandings. This Agreement can be changed
only by a writing signed by all parties. The failure or delay of the Lender in
exercising any right hereunder will not constitute a waiver thereof or bar the
Lender from exercising any of its rights at any time.


(b)           One General Obligation; Cross Collateral.  The Merchant
understands and agrees that all loans and advances by Lender to Merchant under
this Agreement, all Advance Schedules and the other Related Agreements,
constitute one loan, and all indebtedness and obligations of Merchant to Lender
under this Agreement and all Advance Schedules, present and future, constitute
one general obligation secured by the Collateral and security held and to be
held by Lender hereunder and by virtue of all other agreements between Merchant
(and all guarantors) and Lender now and hereafter existing, including the
Related Agreements.  If more than one Merchant, each Merchant shall be jointly
and severally liable for payment of all of the obligations hereunder, the
Related Agreements and under any other agreement between Lender and any
Merchant.  It is distinctly understood and agreed that all of the rights of
Lender contained in this Agreement shall likewise apply insofar as applicable to
any modification of or supplement to this Agreement and to any other agreements,
present and future, between the Lender and Merchant, including the related
Agreements.

 
Page 8 of 11

--------------------------------------------------------------------------------

 

(c)           Interest Rate “Savings Clause”.  Notwithstanding anything to the
contrary in this Agreement, (i) all agreements and communications between the
Merchant and the Lender are hereby and shall automatically be limited so that,
after taking into account all amounts deemed interest under this Agreement, the
interest contracted for, charged or received by the Lender shall never exceed
the maximum lawful rate or amount, (ii) in calculating whether any interest
exceeds the lawful maximum, all such interest shall be amortized, prorated,
allocated, and spread over the full amount and term of all principal
indebtedness of the Merchant to the Lender, and (iii) if through any contingency
or event, the Lender receives or is deemed to receive interest in excess of the
lawful maximum, any such excess shall be deemed to have been applied toward
payment of the principal of any and all then outstanding indebtedness of the
Merchant to the Lender, or if there is no such indebtedness, shall immediately
be returned to the Merchant.


(d)           Governing Law; Consent to Forum.  This Agreement shall be governed
by the laws of the State of New Jersey without giving effect to any choice of
law rules thereof.  As part of the consideration for new value this day
received, the Merchant consents to the jurisdiction of any state court located
within Bergen County, New Jersey or any federal court located in Bergen County,
New Jersey (collectively, the “Chosen Forum”), and waives personal service of
any and all process upon it and consents that all such service of process be
made by certified or registered mail directed to the Merchant at its most recent
address as reflected in the Lender’s records, and service so made shall be
deemed to be completed upon delivery thereto.  The Merchant waives any objection
to jurisdiction and venue of any action instituted against it as provided herein
and agrees not to assert any defense based on lack of jurisdiction or
venue.  The Merchant further agrees not to assert against the Lender (except by
way of a defense or counterclaim in a proceeding initiated by the Lender) any
claim or other assertion of liability relating to any of this Agreement, any of
the Related Agreements, the Collateral or the Lender’s actions or inactions in
respect of any of the foregoing in any jurisdiction other than the Chosen
Forum.  Nothing in this Agreement shall affect the Lender’s right to bring any
action or proceeding relating to this Agreement or the Related Agreements
against the Merchant or its properties in courts of other jurisdictions.


(e)           Waiver of Jury Trial; Limitation on Damages.  To the fullest
extent permitted by law, and as separately bargained-for consideration to the
Lender, the Merchant waives any right to trial by jury (which the Lender also
waives) in any action, suit, proceeding or counterclaim of any kind arising out
of or otherwise relating to any of this Agreement, the Related Agreements, the
Collateral or the Lender’s actions or inactions in respect of any of the
foregoing.  To the fullest extent permitted by law, and as separately
bargained-for consideration to the Lender, the Merchant also waives any right it
may have at any time to claim or recover in any litigation or other dispute
involving the Lender, whether the underlying claim or dispute sounds in
contract, tort or otherwise, any special, exemplary, punitive or consequential
damages or any damages other than, or in addition to, actual damages.  The
Merchant acknowledges that the Lender is relying upon and would not enter into
the transactions described in this Agreement on the terms and conditions set
forth herein but for the Merchant’s waivers and agreements under this Section.


(f)           General Waivers by Merchant.  Except as otherwise expressly
provided for in this Agreement, the Merchant waives: (i) presentment, protest,
demand for payment, notice of dishonor demand and protest and notice of
presentment, default, notice of nonpayment, maturity, release, compromise,
settlement, extension or renewal of any or all accounts, contract rights,
documents, instruments, chattel paper and guaranties at any time held by the
Lender on which the Merchant may in any way be liable and ratifies and confirms
whatever the Lender may do in this regard; (ii) notice prior to taking
possession or control of the Collateral or any bond or security which might be
required by any court prior to allowing the Lender to exercise any of the
Lender’s remedies, including the issuance of an immediate writ of possession;
(iii) the benefit of all valuation, appraisement and exemption laws; and (iv)
any and all other notices, demands and consents in connection with the delivery,
acceptance, performance, default or enforcement of this Agreement or any of the
Related Agreements and/or any of the Lender’s rights in respect of the
Collateral.  The Merchant also waives any right of setoff or similar right the
Merchant may at any time have against the Lender as a defense to the payment or
performance of the Merchant’s obligations to the Lender under this Agreement or
any of the Related Agreements.  If the Merchant now or hereafter has any claim
against the Lender giving rise to any such right of setoff or similar right, the
Merchant agrees not to assert such claim as a defense or right of setoff with
respect to the Merchant’s obligations under this Agreement or any Related
Agreements, and to instead assert any such claim, if the Merchant so elects to
assert such claim, in a separate proceeding against the Lender and not as a part
of any proceeding or as a defense to any claim initiated by the Lender to
enforce any of the Lender’s rights under this Agreement or any of the Related
Agreements.

 
Page 9 of 11

--------------------------------------------------------------------------------

 


(g)           Disbursing Agent.  The Merchants hereby appoint ONE UP
INNOVATIONS, INC. as the “Disbursing Agent” to the Merchants as it is in the
best interest and convenience of the Merchants that all Advances made by Lender
pursuant to this Agreement be made only to the Disbursing Agent rather than to
each of the Merchants individually.  Accordingly, the Disbursing Agent shall be
the sole entity entitled to receive the funds advanced by Lender under this
Agreement and the Disbursing Agent shall make disbursements to the Merchants as
reasonably requested by each Merchant to conduct its respective
business.  Moreover, the Disbursing Agent and each Merchant agree that the
Collection Amount shall be collected from the Collection Account.  All of the
proceeds received by Lender will be credited by Lender to the Disbursing Agent’s
account and the Disbursing Agent shall have the sole authority to further credit
any such collections to each Merchant, individually.  Each Merchant hereby
irrevocably waives any claim it may have against Lender and hereby indemnifies
and holds Lender harmless from and against all damages, losses, claims, demands,
liabilities, obligations, actions and causes of action whatsoever which such
Merchant may have against Lender which may arise as a result of Advances being
made by Lender solely to the Disbursing Agent and/or collections being credited
by Lender solely the Disbursing Agent’s account with Lender.


(h)           Successors and Assigns.  This Agreement binds and benefits each
party and its successors, heirs and assigns, as applicable; provided, however,
that the Merchant may not assign this Agreement or any of its rights or
obligations hereunder without obtaining the prior written consent of the Lender.


(i)           Severability; Section Headings.  Wherever possible, each provision
of this Agreement and each Related Agreement shall be interpreted in such manner
as to be effective and valid under applicable law, but if any provision of this
Agreement or any Related Agreement shall be prohibited by or invalid under
applicable law, such provision shall be ineffective only to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions of this Agreement of such Related Agreement, as the
case may be.  Section headings herein and any Related Agreements are for
convenience only and are not controlling.


(j)           Counterparts; Fax Signatures.  This Agreement and any Related
Agreements may be executed in any number of counterparts (whether facsimile or
original), each of which shall be deemed an original as to the party whose
signature appears thereon and all of which together shall constitute one and the
same instrument. An executed facsimile of this Agreement or any Related
Agreement shall be deemed a valid and binding agreement between the parties
hereto or thereto.


[signature page(s) to follow]

 
Page 10 of 11

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the undersigned have entered into this Agreement by their
duly authorized representatives as of the date first written above.



 
CC FUNDING a division of
 
CREDIT CASH NJ, LLC
       
By:
/s/ Dean Landis
 
Name: 
Dean Landis
 
Title:
President
       
ONE UP INNOVATIONS, INC.
 
Merchant
       
By:
/s/ Louis S. Friedman
 
Name: 
Louis S. Friedman
 
Title:
President
       
FOAM LABS, INC.
 
Merchant
       
By:
/s/ Louis S. Friedman
 
Name: 
Louis S. Friedman
 
Title:
President



STATE OF GEORGIA
)
 
)ss.:
COUNTY OF
)



On this 3 day of November, 2010 before me personally appeared Louis S. Friedman,
personally known to me or proved to me on the basis of satisfactory evidence to
be the individual whose name is subscribed to the within instrument and
acknowledged to me that he/she is the President of ONE UP INNOVATIONS, INC. and
FOAM LABS, INC., the corporations herein described and that he/she executed the
same in his/her capacity as an officer of said corporations, and that he/she
signed the instrument by order of the board of directors of said respective
corporations.



 
/s/ Pamela Fulwood
 
Notary Public


 
Page 11 of 11

--------------------------------------------------------------------------------

 